Citation Nr: 0704415	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-25 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of 
lumbar strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




REMAND

The veteran served on active duty from November 1970 to June 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran's last VA examination was in May 2002.  In his 
May 2004 substantive appeal, he asked that his back be 
examined, suggesting that his disability had worsened since 
2002 (e.g. he reported that he wears a back brace; he had not 
worn a back brace during his May 2002 examination).  Further, 
the veteran's representative argued in December 2006 that the 
most recent examination is over 4 and a half years old, did 
not reflect the current manifestations of the veteran's back 
disorder, and was inadequate because no claims file was 
available for review. 

Given the amount of time that has elapsed since the last VA 
examination, the fact that the examination was conducted 
without review of the claims file, and the veteran's claim of 
increased disability since the last examination, a more 
current VA examination is warranted to determine the current 
severity of his lumbar spine disorder.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006); see 
also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and  
3.655 (2006).  

The case is hereby REMANDED for the following action:

1.  Schedule the veteran for an 
examination to determine the current 
manifestations of his service-connected 
low back disability.  Any necessary tests 
should be conducted.  The claims folder 
must be available to the examiner.  

2.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
is not granted, the veteran should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



